409 S.W.2d 849 (1966)
Ray Dean BARNES, Appellant,
v.
The STATE of Texas, Appellee.
No. 39917.
Court of Criminal Appeals of Texas.
November 30, 1966.
Rehearing Denied January 11, 1967.
Herbert Green, Jr., Dallas, for appellant.
Henry Wade, Dist. Atty., Kerry P. Fitz-Gerald, Asst. Dist. Atty., Dallas, Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
MORRISON, Presiding Judge.
The offense is robbery by assault; the punishment, 50 years.
Notice of appeal was given after January 1, 1966. Appellant did not comply with Sec. 9 of Article 40.09, Vernon's Ann.C.C.P. (1965), in that he did not file his brief in the trial court pointing out the grounds of *850 error of which he desired to complain on appeal.
We consider as unassigned error only his complaint as to appellant's being the same person who made the confession that was introduced in evidence. A review of the record reveals that when the confession was offered in evidence, appellant's counsel stated, "No objection."
Finding no reversible error, the judgment is affirmed.